Title: From Benjamin Franklin to Henry Laurens, 12 February 1784
From: Franklin, Benjamin
To: Laurens, Henry


          
            Dear Sir,
            Passy, Feb. 12. 1784.
          
          I received your Favour of the 3d Inst. by your Son, with the News papers for which I thank you. The Disorders of that Government whose Constitution has been so much praised; are come to a height that threatens some violent Convulsion, if not a Dissolution; and its Physicians do not seem even to guess at the Cause of the Disease, and therefore prescribe insufficient Remedies, such as Place Bills, More equal Representation, More frequent Elections, &c &c. In my humble Opinion the Malady consists in the enormous Salaries, Emoluments, & Patronage of great Offices. Ambition, and Avarice, are separately strong Passions. When they are united in pursuit of the same Object, they are too strong to be govern’d by common Prudence, or influenc’d by Publick Spirit & Love of Country; they drive Men irresistably into Factions, Cabals, Dissention & violent Divisions, always mischievous to public Counsels, destructive

to the Peace of Society, and sometimes fatal to its Existence. As long as the immense Profits of those Offices subsist, Members of the shortest and most equally chosen Parliament will have them in View, and contend for them, and their Contentions will have all the same ruinous Consequences.— To me then there seems to be but one effectual Remedy, and that not likely to be adopted by so corrupt a Nation, which is, to abolish all those Profits, and make every Place of Honour a Place of Burthen. By that Means the Effect of one of the Passions above-mentioned would be taken away, and something would be added to counteract the other. Thus the Number of Competitors for great Offices would be diminished, and the Efforts of those who still would obtain them, moderated.
          Thank God we have now less Connection with the Affairs of these People; and are more at Liberty to take Care of our own, which I hope we shall manage better.
          You desire Information respecting the Commerce that will be allow’d us with the French Islands. That Affair is still under Consideration here, the Ministers are working upon it, and endeavouring to obtain Light from the Merchants, but have not yet compleated their System. All I have hitherto learnt, is, that we are to have two Free Ports, L’Orient & Bayonne, added to Dunkirk and Marseilles; That our Vessels will be allow’d to carry Lumber and Provisions to their Islands, except Flour, which is reserv’d in favour of the Merchants of Bourdeaux, that Article being necessary to fill their outward-bound Ships; & that we may carry from the Islands, Rum, Mollasses, Coffee, and a certain Proportion of Sugar not yet ascertained, but which may be suppos’d equal to our Consumption, tho’ not in such Quantities as to make us Carriers of their Sugars to Foreign Markets, which would hurt their own Merchants & Navigation. Tobago & St Lucie are likewise to be Free Ports. These are said to be the Outlines; but there may yet be Changes, perhaps more to our Advantage, & perhaps less.
          With Regard to Money-Matters, you will have heard before this time, that we have been oblig’d to suffer some of Mr M.’s

Bills drawn on Holland to be protested for want of Funds, and no Bills have arriv’d for our Salaries since June last; Mr Grand however has advanc’d for me, tho’ at his own Risque, being without Orders, and he will no doubt do the same for you, as it would dishonour our Employers if we were left to run in debt for Subsistence. If therefore you shall think fit to draw on Mr Grand for the Sum you want, I believe he would pay it without Difficulty; but should he make any, I will chearfully add my Credit to yours for removing it. I would have settled the Point with him before writing, but I have long been unable to go to Paris, and I have been disappointed in my Expectation of seeing him at Passy.
          We have a terrible Winter here, such another in this Country is not remembred by any Man living. The Snow has lain thick upon the Ground ever since Christmas; and the Frost constant.
          My Grandson joins in best Compliments to yourself & Miss Laurens: With sincere Esteem & Affection, I have the Honour to be Dear Sir, Your most obedient & most humble Servant
          
            B. Franklin
            His Excelly. Henry Laurens, Esqr
          
         
          Endorsed: B. Franklin Esqr 12 febry 1784 Recd. 24th Answd 27th
        